  Case 3:20-cv-00023-DHB-BKE Document 10 Filed 07/07/20 Page 1 of 1

                                                                                ...i Ji   u
                                                                           y.s j/STuil. i     pn;[r)".-

                                                                               AUGUSTA Oiy.

                        IN THE UNITED STATES DISTRICT COURT                20JUL-7 Pr13:Q2
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                       CLERK
                                                                           n
                                                                             sanis? IFGA.
                                  DUBLIN DIVISION


BRADLEY ZACH WOLCHUK,                       )
                                            )
             Plaintiff,                     )
                                            )
      V.                                    )          CV 320-023
                                            )
ANTONIE CALDWELL, Warden,                   )
Johnson State Prison,                       )
                                            )
             Defendant.                     )




                                       ORDER




       After a careful, de novo review of the Tie, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, the Court DISMISSES PlaintifEs complaint without prejudice for failure to

exhaust administrative remedies and CLOSES this civil action.


      SO ORDERED this             ay of July, 2020, at Augusta, Georgia.




                                                UNITED S'm'ES DISTRICT JUDG
